 



Exhibit 10.1
EXECUTION COPY
VOTING AGREEMENT
     VOTING AGREEMENT, dated as of May 7, 2008 (this “Agreement”), by and among
Sprint Nextel Corporation, a Kansas corporation (“Sprint”), Clearwire
Corporation, a Delaware corporation (the “Company”), Comcast Corporation, a
Pennsylvania corporation, Time Warner Cable Inc., a Delaware corporation, Bright
House Networks, LLC , a Delaware limited liability company, Google Inc., a
Delaware corporation, and Intel Corporation, a Delaware corporation (each of
Comcast Corporation, Time Warner Cable Inc., Bright House Networks, LLC, Google
Inc. and Intel Corporation an “Investor” and collectively the “Investors”) and
Eagle River Holdings, LLC, a Washington limited liability company
(“Stockholder”).
RECITALS
     A. Stockholder “beneficially owns” (as such term is defined in Rule 13d-3
promulgated under the Exchange Act) and is entitled to dispose of and to vote
the number of shares of Class A common stock, par value $.0001 per share
(“Class A Common Stock”), and Class B common stock, par value $.0001 per share
(“Class B Common Stock”), of the Company set forth opposite the Stockholder’s
name on Schedule A to this Agreement (the “Subject Shares”).
     B. Concurrently with the execution and delivery of this Agreement, the
Company, Sprint, and the Investors are entering into a Transaction Agreement and
Plan of Merger (as amended from time to time, the “Transaction Agreement”)
pursuant to which the parties to the Transaction Agreement will perform their
obligations thereunder in accordance with the terms set forth therein.
     C. As a condition to entering into the Transaction Agreement, Sprint and
the Investors have required that Stockholder enter into this Agreement and
Stockholder desires to enter into this Agreement to induce Sprint and the
Investors to enter into the Transaction Agreement.
     D. Capitalized terms not defined in this Agreement have the meaning
ascribed to them in the Transaction Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties to this Agreement, intending to be legally bound, agree
as follows:
1. Stockholder Representations and Warranties.
     Stockholder represents and warrants to the other parties as follows:
     (a) Authority. Stockholder is duly organized, validly existing and in good
standing under the laws of the state of its organization. Stockholder has all
requisite legal power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. This Agreement has
been duly authorized, executed and

 



--------------------------------------------------------------------------------



 



delivered by Stockholder and constitutes a valid and binding obligation of
Stockholder enforceable in accordance with its terms subject to the Bankruptcy
Exception.
     (b) No Conflicts.
          (i) Except for compliance with the HSR Act and appropriate filings by
Stockholder under the Exchange Act no filing by Stockholder with any
governmental body or authority, and no authorization, consent or approval of any
other Person is necessary for the execution of this Agreement by Stockholder or
the performance by Stockholder of the transactions contemplated by this
Agreement,
          (ii) none of the execution and delivery of this Agreement by
Stockholder, the performance by Stockholder of its obligations under this
Agreement or compliance by Stockholder with any of the provisions of this
Agreement will
               (A) conflict with or result in any breach of the organizational
documents of Stockholder,
               (B) result in, or give rise to, a violation or breach of or a
default under (with or without notice or lapse of time, or both) any of the
terms of any contract, trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease, permit, understanding, agreement or other instrument
or obligation to which Stockholder is a party or by which Stockholder or any of
its Subject Shares or assets may be bound or
               (C) violate any applicable order, writ, injunction, decree,
judgment, statute, rule or regulation, and
          (iii) no consent, approval, order, authorization or permit of, or
registration, declaration or filing with or notification to, any Governmental
Authority or any other Person is required by or with respect to Stockholder in
connection with the execution and delivery of this Agreement by Stockholder or
the performance by Stockholder of Stockholder’s obligations hereunder, except
for (A) the filing with the SEC of any Schedules 13D or 13G or amendments to
Schedules 13D or 13G and filings under Section 16 of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby and (B) such consents, approvals, orders, authorizations, permits or
filings the failure of which to be obtained or made would not have a material
adverse effect on Stockholder’s ability to perform its obligations hereunder.
     (c) Subject Shares. Schedule A sets forth, opposite Stockholder’s name, the
number of Subject Shares over which Stockholder has record or beneficial
ownership as of the date of this Agreement. As of the date of this Agreement,
Stockholder is the record or beneficial owner of the Subject Shares denoted as
being owned by Stockholder on Schedule A and has the sole power to vote and
dispose of those Subject Shares. Other than such Subject Shares, Stockholder
does not own beneficially or of record any Clearwire Capital Stock or any
interest therein. Stockholder has good and valid title to the Subject Shares
denoted as being owned by Stockholder on Schedule A, free and clear of any and
all pledges, mortgages, liens, charges, proxies, voting agreements,
encumbrances, adverse claims, options, security interests and demands of any
nature or kind whatsoever, other than those created by this Agreement.

2



--------------------------------------------------------------------------------



 



     (d) Reliance. Stockholder acknowledges and agrees that Sprint, the Company
and the Investors are entering into the Transaction Agreement in reliance upon
Stockholder’s execution, delivery and performance of this Agreement.
     (e) Litigation. As of the date of this Agreement, there is no action,
proceeding or investigation pending or, to the knowledge of Stockholder,
threatened against Stockholder that questions the validity of this Agreement or
any action taken or to be taken by Stockholder in connection with this
Agreement.
2. Stockholder Covenants.
     (a) Until the termination of this Agreement in accordance with Section 4,
Stockholder, in its capacity as a stockholder of the Company, agrees that, at
the Clearwire Stockholder Meeting or at any adjournment, postponement or
continuation of the Clearwire Stockholder Meeting or in any other circumstances
occurring before the Clearwire Stockholder Meeting upon which a vote, consent or
other approval (including by written consent) with respect to the Merger and the
Transaction Agreement or any Acquisition Proposal is sought, Stockholder will
vote in favor of the approval of the Merger and the approval and adoption of the
Transaction Agreement and, except with the written consent (which may be
withheld by each in its sole discretion) of Sprint, the Company and four of the
five Investors, against any Acquisition Proposal a number of Subject Shares
representing not less than 40% of the total voting power of all Clearwire
Capital Stock outstanding as of the date of this Agreement (on a non-fully
diluted basis) that is entitled to vote on that matter (the “Voting Share
Amount”); provided, however, that the Voting Share Amount shall be automatically
reduced from 40% to 25% of such total voting power if the Transaction Agreement
is terminated but this Agreement remains in effect pursuant to Section 4(i)(C)
below.
     (b) Any vote subject to this Agreement will be cast, and any consent
subject to this Agreement will be given, in accordance with the procedures
relating to that vote or consent so as to ensure that it is duly counted for
purposes of determining that a quorum is present and for purposes of recording
the results of that vote or consent. Notwithstanding the foregoing, Stockholder
shall not have an obligation to execute any written consent in lieu of a meeting
with respect thereto for the purpose of the approval and adoption of the
Transaction Agreement and the terms thereof unless the Company shall have
requested that such approval and adoption be effected through the execution of
any such written consent. Stockholder agrees not to enter into any agreement or
commitment with any Person the effect of which would be inconsistent with or
violative of any provisions or agreements in this Section 2. Except as expressly
set forth in this Agreement, Stockholder may vote the Subject Shares in its
discretion on all matters submitted for the vote of stockholders of the Company.
     (c) Stockholder agrees not to, directly or indirectly,
     (i) sell, transfer, tender, pledge, encumber, assign or otherwise dispose
of (collectively, a “Transfer”) or enter into any agreement, option or other
arrangement with respect to, or consent to a Transfer of, or convert or agree to
convert, any or all of the Subject Shares to any Person, or

3



--------------------------------------------------------------------------------



 



     (ii) grant any proxies (other than the Company proxy card in connection
with the Clearwire Stockholder Meeting if and to the extent such proxy is
consistent with Stockholder’s obligations under this Section 2 of this
Agreement), deposit any Subject Shares into any voting trust or enter into any
voting arrangement, whether by proxy, voting agreement or otherwise, with
respect to any of the Subject Shares, other than pursuant to this Agreement.
     Notwithstanding the foregoing, nothing herein shall prevent Stockholder
from distributing any of its Subject Shares to a member of Stockholder provided
that such member agrees in writing (in a form reasonably acceptable to the other
parties to this Agreement) to be bound by and to comply with all of the terms of
this Agreement as a “Stockholder” as if such member were an original signatory
hereto (each such member a “Subject Member”). In addition, Stockholder and any
Subject Member may Transfer Subject Shares without restriction so long as the
Subject Shares retained collectively by Stockholder and all Subject Members
after the Transfer constitute at least the applicable Voting Share Amount then
in effect. If a proposed Transfer of Subject Shares would drop the collective
holdings of Stockholder and all of its Subject Members below the then applicable
Voting Share Amount, such Transfer will only be permitted if the Transfer is
made by a Subject Member for estate planning purposes and the Subject Member
retains direct or indirect sole voting control over such Subject Shares through
the date of the Stockholder Vote.
     (d) Stockholder further agrees not to commit or agree to take any of the
foregoing actions or take any action that would have the effect of preventing,
impeding, interfering with or adversely affecting its ability to perform its
obligations under this Agreement.
     (e) Stockholder agrees it will not, nor will Stockholder permit any
Affiliate controlled by Stockholder to, nor will Stockholder act in concert with
or permit any such Affiliate to act in concert with any Person to make, or in
any manner participate in, directly or indirectly, a “solicitation” (as such
term is used in the rules of the SEC) of proxies or powers of attorney or
similar rights to vote, or seek to advise or influence any Person with respect
to the voting of, any shares of Clearwire Capital Stock intended to facilitate
any Acquisition Proposal or to cause stockholders of the Company not to vote to
approve and adopt the Transaction Agreement. Stockholder agrees it will not, and
will direct any investment banker, attorney, agent or other adviser or
representative of the Stockholder not to, directly or indirectly, through any
officer, director, agent or otherwise, enter into, solicit, initiate, conduct or
continue any discussions or negotiations with, or knowingly encourage or respond
to any inquiries or proposals by, or provide any information to, any Person,
other than the parties to the Transaction Agreement, relating to any Acquisition
Proposal. Notwithstanding the foregoing, nothing contained in this Agreement
shall prevent Stockholder from (A) complying with its disclosure obligations
under applicable U.S. securities laws or (B) in the event the Company furnishes
information to or enters into discussions or negotiations with a Person, as and
to the extent permitted pursuant to Section 10.4(b) of the Transaction
Agreement. Stockholder shall be permitted to furnish information and engage in
discussions and negotiations with such Person as and to the same extent that the
Company is permitted to take such actions. Stockholder hereby represents that,
as of the date hereof, it is not engaged in discussions or negotiations with any
party other than the parties to the Transaction Agreement with respect to any
Acquisition Proposal.

4



--------------------------------------------------------------------------------



 



     (f) So long as the Transaction Agreement has not been terminated,
Stockholder hereby irrevocably elects, upon the satisfaction of the conditions
set forth in Section 2.1 of the Transaction Agreement, to convert each share of
its Class B Common Stock into one share of Class A Common Stock in accordance
with Article IV, Section 1(d)(i) of the Fourth Amended and Restated Certificate
of Incorporation of the Company, and Stockholder agrees to execute any
documentation required to effect such conversion. If the Transaction Agreement
is terminated, the election in this Section 2(f) shall be null and void.
     (g) So long as the Transaction Agreement has not been terminated,
Stockholder shall take all action necessary to terminate, effective at the
Closing, (i) the Voting Agreement dated as of August 29, 2006 among the Company,
Intel Pacific, Inc., Intel Capital Corporation and Stockholder and (ii) the Side
Letter dated as of June 28, 2006 by and among the Company, Intel Pacific, Inc.
and Stockholder.
3. Stockholder Capacity. No Person who owns, directly or indirectly, any Capital
Stock of Stockholder or any director or officer of Stockholder, in each case,
who is or becomes during the term of this Agreement a director or officer of the
Company will be deemed to make any agreement or understanding in this Agreement
in that Person’s capacity as a director or officer of the Company. Stockholder
is entering into this Agreement solely in its capacity as the record holder or
beneficial owner of its Subject Shares, and nothing in this Agreement will limit
or affect any actions taken by any Person who owns, directly or indirectly, any
Capital Stock of Stockholder or any director or officer of Stockholder in his or
her capacity as a director or officer of the Company to the extent specifically
permitted by the Transaction Agreement or following the termination of the
Transaction Agreement. Without limiting the generality of the foregoing, Sprint
and the Investors acknowledge that each of Craig O. McCaw, Benjamin G. Wolff, R.
Gerard Salemme and Nicholas Kauser is a member of the Board of Directors of
Company and is also affiliated with Stockholder, and that each of the foregoing
persons in his capacity as a member of the Board of Directors of Company may, in
the exercise of his fiduciary duties, take actions that would violate this
Agreement if such actions were taken by Stockholder. Sprint and the Investors
agree that no such action taken in such individual’s capacity as a member of the
Board of Directors of Company will be deemed a violation of this Agreement.
4. Termination. This Agreement will terminate
          (i) on the earliest of:
               (A) the approval and adoption of the Transaction Agreement at the
Clearwire Stockholder Meeting,
               (B) termination of the Transaction Agreement, unless the
termination is effected under Section 12.1(b)(iii), Section 12.1(c)(i) or
Section 12.1(d)(i) of the Transaction Agreement as a result of a Superior
Proposal,
               (C) six months after termination of the Transaction Agreement
under Section 12.1(b)(iii), Section 12.1(c)(i) or Section 12.1(d)(i) as a result
of a Superior Proposal, or
          (ii) at any time on written agreement of each of Sprint, the Company
and four of the five Investors.

5



--------------------------------------------------------------------------------



 



5. Breach; Survival
No party hereto will be relieved from any liability for intentional breach of
this Agreement by reason of any termination of this Agreement. Regardless of the
foregoing, Sections 6 through 19 of this Agreement will survive the termination
of this Agreement.
6. Appraisal Rights. To the extent permitted by applicable law, Stockholder
waives any rights of appraisal or rights to dissent with respect to the Merger
or any of the transactions contemplated by the Transaction Agreement that
Stockholder may have under applicable law.
7. Publication. Stockholder authorizes the Company to publish and disclose in
the Proxy Statement or the Registration Statement (including any and all
documents and schedules filed with the SEC relating to the Proxy Statement or
the Registration Statement) its identity and ownership of shares of Clearwire
Capital Stock and the nature of its commitments, arrangements and understandings
made pursuant to this Agreement.
8. Controlling Law; Amendment. This Agreement will be governed by and construed
and enforced in accordance with the internal Laws of the State of Delaware
without reference to its choice of law rules. This Agreement may not be amended,
modified or supplemented except by written agreement of each of the parties.
9. Jurisdiction. Any Proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Agreement may only be
brought in the courts of the State of Delaware or the federal courts located in
the State of Delaware, and each of the parties consents to the jurisdiction of
the courts (and of the appropriate appellate courts therefrom) in any Proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any Proceeding
in any court or that any Proceeding that is brought in any court has been
brought in an inconvenient forum. Process in any Proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of the
court.
10. Specific Performance and other Remedies. Stockholder acknowledges that the
rights of the other parties under this Agreement (including third party
beneficiaries hereof) are special, unique and of extraordinary character and
that, if Stockholder violates or fails or refuses to perform any covenant or
agreement made by it in this Agreement, the other parties (including third party
beneficiaries hereof) may be without an adequate remedy at law. If Stockholder
violates or fails or refuses to perform any covenant or agreement made by it in
this Agreement, any other party may, subject to the terms of this Agreement and
in addition to any remedy at law for damages or other relief, institute and
prosecute an Action in any court of competent jurisdiction to enforce specific
performance of the covenant or agreement or seek any other equitable relief.
11. Waiver. Any agreement on the part of a party to any extension or waiver of
any provision of this Agreement will be valid only if set forth in an instrument
in writing signed on behalf of the party (and, if the Company is the relevant
party, also signed by four of the five Investors). A waiver by a party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty will not be construed as a waiver of any other covenant,

6



--------------------------------------------------------------------------------



 



agreement, obligation, condition, representation or warranty. A waiver by any
party of the performance of any act will not constitute a waiver of the
performance of any other act or an identical act required to be performed at a
later time.
12. Assignment; Successors in Interest. No assignment or transfer by any party
of that party’s rights and obligations under this Agreement will be made except
with the prior written consent of the other parties. This Agreement will be
binding on and will inure to the benefit of the parties and their successors and
permitted assigns, and any reference to a party will also be a reference to the
successors or permitted assigns of that party.
13. Enforcement of Certain Rights. Nothing expressed or implied in this
Agreement is intended, or will be construed, to confer on or give any Person
other than the parties, and their successors or permitted assigns, any right,
remedy, obligation or liability under or by reason of this Agreement, or result
in the Person’s being deemed a third party beneficiary of this Agreement.
14. Notices. All notices, communications and deliveries under this Agreement
will be made in writing signed by or on behalf of the party making the notice,
communication or delivery, will specify the Section under this Agreement under
which it is given or being made, and will be delivered by established overnight
courier (with evidence of delivery and postage and other fees prepaid) as
follows:

     
To Sprint:
  Sprint Nextel Corporation
 
  2001 Edmund Halley Drive
 
  Reston, Virginia 20191
 
  Attention: President of Strategic Planning and Corporate Initiatives
 
  Facsimile No.: (703) 433-4034
 
   
 
  with copies to:
 
   
 
  Sprint Nextel Corporation
 
  6200 Sprint Parkway
 
  Overland Park, Kansas 66251
 
  Attention: Vice President — Law, Corporate Transactions and Business Law
 
  Facsimile No.: (913) 523-9803
 
   
 
  King & Spalding
 
  1180 Peachtree Street, N.E.
 
  Atlanta, Georgia 30309
 
  Attention: Michael J. Egan
 
  Facsimile No.: (404) 572-5100
 
   
To Company:
  Clearwire Corporation
 
  4400 Carillon Point
 
  Kirkland, Washington 98033
 
  Attention: Chief Executive Officer

7



--------------------------------------------------------------------------------



 



     
 
  Facsimile No.: (425) 828-8061
 
   
 
  with copies to:
 
   
 
  Clearwire Corporation
 
  4400 Carillon Point
 
  Kirkland, Washington 98033
 
  Attention: Legal Department
 
  Facsimile No.: (425) 216-7776
 
   
 
  Davis Wright Tremaine LLP
 
  1201 Third Avenue, Suite 2200
 
  Seattle, Washington 98101
 
  Attention: Sarah English Tune
 
  Facsimile No.: (206) 757-7161
 
   
 
  Kirkland & Ellis LLP
 
  Citigroup Center
 
  153 East 53rd Street
 
  New York, New York 10022
 
  Attention: Joshua N. Korff
 
  Facsimile No.: (212) 446-6460
 
   
To Intel Corporation:
  Intel Corporation
 
  2200 Mission College Blvd., MS RN6-65
 
  Santa Clara, California 95054-1549
 
  Attention: President, Intel Capital
 
  Facsimile No.: (408) 765-8871
 
   
 
  Intel Corporation
 
  2200 Mission College Blvd., MS RN6-59
 
  Santa Clara, California 95054-1549
 
  Attention: Intel Capital Portfolio Manager
 
  Facsimile No.: (408) 765-6038
 
   
 
  Intel Corporation
 
  2200 Mission College Blvd., MS RN4-151
 
  Santa Clara, California 95054-1549
 
  Attention: Intel Capital Group General Counsel
 
  Facsimile No.: (408) 653-9098
 
   
 
  Intel Corporation
 
  2200 Mission College Blvd., MS RN5-125
 
  Santa Clara, California 95054-1549
 
  Attention: Director, U.S. Tax and Trade
 
  Facsimile No.: (408) 765-1733

8



--------------------------------------------------------------------------------



 



     
 
  with copies to:
 
   
 
  Gibson, Dunn & Crutcher LLP
 
  1881 Page Mill Road
 
  Palo Alto, California 94304
 
  Attention: Gregory T. Davidson
 
  Facsimile No.: (650) 849-5050
 
   
 
  Gibson, Dunn & Crutcher LLP
 
  333 South Grand Avenue
 
  Los Angeles, California 90071-3197
 
  Attention: Paul S. Issler
 
  Facsimile No.: (213) 229-6763
 
   
To Comcast Corporation:
  Comcast Corporation
 
  One Comcast Center
 
  1701 John F. Kennedy Boulevard
 
  Philadelphia, Pennsylvania 19103
 
  Attention: Chief Financial Officer
 
  Facsimile No.: (215) 286-1240
 
   
 
  with copies to:
 
   
 
  Comcast Corporation
 
  One Comcast Center
 
  1701 John F. Kennedy Boulevard
 
  Philadelphia, Pennsylvania 19103
 
  Attention: General Counsel
 
  Facsimile No.: (215) 286-7794
 
   
 
  Davis Polk & Wardwell
 
  450 Lexington Avenue
 
  New York, New York 10017
 
  Attention: David L. Caplan
 
  Facsimile No.: (212) 450-3800
 
   
To Time Warner Cable Inc.:
  Time Warner Cable Inc.
 
  One Time Warner Center
 
  North Tower
 
  New York, New York 10019
 
  Attention: General Counsel
 
  Facsimile No.: (212) 364-8254
 
   
 
  with a copy to:

9



--------------------------------------------------------------------------------



 



     
 
  Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
  1285 Avenue of the Americas
 
  New York, New York 10019-6064
 
  Attention: Matthew W. Abbott
 
                  Robert B. Schumer
 
  Facsimile No.: (212) 757-3990
 
   
To Bright House
   
Networks, LLC:
  c/o Advance/Newhouse Partnership
 
  5000 Campuswood Drive
 
  East Syracuse, NY 13057
 
  Attention: Mr. Leo Cloutier
 
  Facsimile: (315) 438-4643
 
   
 
  with a copy to:
 
   
 
  Sabin, Bermant & Gould LLP
 
  Four Times Square
 
  New York, NY 10036
 
  Attention: Arthur J. Steinhauer, Esq.
 
  Facsimile: (212) 381-7218
 
   
To Google Inc.:
  Google Inc.
 
  1600 Amphitheatre Parkway
 
  Mountain View, California 94043
 
  Attn: General Counsel
 
  Facsimile No.: (650) 887-2421
 
   
 
  with a copy to:
 
   
 
  Wilson Sonsini Goodrich & Rosati, P.C.
 
  650 Page Mill Road
 
  Palo Alto, California 94304
 
  Attn: David Segre, Esq.
 
  Facsimile No.: (650) 493-6811
 
   
To Stockholder:
  Eagle River Holdings, LLC
 
  2300 Carillon Point
 
  Kirkland, WA 98033
 
  Attention: Chief Executive Officer

15. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to the jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any prohibition or unenforceability
in one jurisdiction will not invalidate or render unenforceable the

10



--------------------------------------------------------------------------------



 



provision in any other jurisdiction. If permitted by Law, each party waives any
provision of Law that renders any provision prohibited or unenforceable in any
respect.
16. Integration. This Agreement (together with the Transaction Agreement to the
extent referenced in this Agreement) supersedes all negotiations, agreements and
understandings among the parties with respect to the subject matter of this
Agreement and constitutes the entire agreement among the parties.
17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and it will not be necessary in making
proof of this Agreement or the terms of this Agreement to produce or account for
more than one counterparts.
18. Waiver of Jury Trial. Each of the parties irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or related to this
Agreement or the Transactions.
19. Interpretation. Unless the context of this Agreement otherwise clearly
requires,
     (a) references to the plural include the singular, and references to the
singular include the plural, and
     (b) the words “include,” “includes” and “including” do not limit the
preceding terms or words and will be deemed to be followed by the words “without
limitation”.
     Unless otherwise set forth in this Agreement, references in this Agreement
to
     (a) any document, instrument or agreement (including this Agreement)
     (A) includes and incorporates all Schedules,
     (B) includes all documents, instruments or agreements issued or executed in
replacement of those documents, instruments or agreements, and
     (C) means the document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified or supplemented from time to time in
accordance with its terms and in effect at any given time, and
All Section and Schedule references in this Agreement are to Sections and
Schedules of this Agreement, unless otherwise specified. This Agreement will not
be construed as if prepared by one of the parties, but rather according to its
fair meaning as a whole, as if all parties had prepared it.
[SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and date first above written.

            EAGLE RIVER HOLDINGS, LLC
      By:   /s/ Amit Mehta        Name:   Amit Mehta        Title:   Vice
President, Corporate Development     

[Signature Page to the Eagle River Voting Agreement]

 



--------------------------------------------------------------------------------



 



            SPRINT NEXTEL CORPORATION
      By:   /s/ Keith O. Cowan        Name:   Keith O. Cowan        Title:  
President of Strategic Planning and Corporate Initiatives     

[Signature Page to the Eagle River Voting Agreement]

 



--------------------------------------------------------------------------------



 



            CLEARWIRE CORPORATION
      By:   /s/ Benjamin Wolff        Name:   Benjamin G. Wolff        Title:  
Chief Executive Officer     

[Signature Page to the Eagle River Voting Agreement]

 



--------------------------------------------------------------------------------



 



            INTEL CORPORATION
      By:   /s/ Arvind Sodhani       Name:   Arvind Sodhani       Title:  
Executive Vice President
President, Intel Capital    

[Signature Page to the Eagle River Voting Agreement]

 



--------------------------------------------------------------------------------



 



            COMCAST CORPORATION
      By:   /s/ Robert S. Pick       Name:   Robert S. Pick       Title:  
Senior Vice President    

[Signature Page to the Eagle River Voting Agreement]

 



--------------------------------------------------------------------------------



 



            TIME WARNER CABLE INC.
      By:   /s/ Robert Marcus       Name:   Robert D. Marcus        Title:  
Senior Executive Vice President and Chief Financial Officer     

[Signature Page to the Eagle River Voting Agreement]

 



--------------------------------------------------------------------------------



 



            BRIGHT HOUSE NETWORKS, LLC
      By:   /s/ Leo Cloutier       Name:   Leo Cloutier        Title:   Vice
President, Strategy & Partnership     

[Signature Page to the Eagle River Voting Agreement]

 



--------------------------------------------------------------------------------



 



            GOOGLE INC.
      By:   /s/ J. Kent Walker       Name:   J. Kent Walker       Title:   Vice
President and General Counsel    

[Signature Page to the Eagle River Voting Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A

                      Number of shares of   Number of shares of     Class A
Common   Class B Common Stockholder   Stock   Stock
Eagle River Holdings, LLC
    17,232,005       18,690,953  

 